DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election of the required species in the reply filed on 5/27/2020 is acknowledged. Applicant’s traversal over the species election requirement based on no search burden being imposed on the Examiner/Office is not persuasive since the identified species encompass distinct products with different functions and structures.  For example, inhibitors of influenza proteins M2 and Neuraminidase possess unique structures in order to target each protein and interfere with their function.  
Claims 14-16 and 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 5/27/2020.
	Claims 1, 3-6, 9, 10, 12, 13, 34, and 35 are examined on the merits.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/2020 and 1/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Terminal Disclaimer
The terminal disclaimer filed on 11/27/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10456440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 11/27/2020 have been fully considered but they are not persuasive. See responses below

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

(Prior Rejection Maintained and expanded to amended claims in ‘720) Claims 1, 3 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 and 21-24 of copending Application No. 16/756,720. Although the claims at issue are not identical, they are not patentably distinct from each other because invention of the co-pending application is drawn to a method of inhibiting a bacterium of Staphylococcaceae and influenza virus co-infection in a subject by administering at least the MEK inhibitor PD-0184264, therefore, the patented invention renders obvious the instant invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Prior Rejection Maintained) Claims 1, 3-6, 9, 10, 12, 13, 34 and 35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting influenza virus and Staphlococcus aureaus in vitro by administering a MEK inhibitor, does not reasonably provide enablement for treating a co-infection by any bacteria, including a Staphylococcaceae bacteria and an influenza virus in a host by only administering a MEK inhibitor and an anti-influenza neuraminidase inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	Nature of the invention/Breadth of the claims.  The claims are drawn to a method of treating a respiratory co-infection comprising any bacteria and influenza virus infection by administering to a subject in need thereof an effective amount of a MEK inhibitor.  A specific bacteria to be treated is Staphlyococcaceae and specific MEK inhibitor is CI-1040 and a p38 and/or an NFkB inhibitor can also be used in this method.  Additional inhibitors can also be combined with these compounds, such as an influenza NA inhibitor (oseltamivir).

	State of the prior art/Predictability of the art.  The state of the art does not recognize that administering a MEK inhibitor, a p38 inhibitor and/or an NFkB inhibitor can achieve treatment of the claimed co-infection by these pathogens.  

	In addition, Gudiol et al. (Expert Opinion on Pharmacotherapy, 2017, Vol. 18, No. 18, pages 1947-1963) provide a review of therapeutics for treating S. aureus infections.  The predominant therapeutic involves an antibiotic that directly targets the bacteria.  Some combination therapies are also discussed, but the use of an inhibitor, such as MEK, p38 or NFkB is not suggested as such a therapeutic. [see Tables 2 and 3 for a summary of treatments tested]
Working examples. Working examples are provided that test in vitro and in mice the inhibitory affects that a MEK inhibitor, a p38 inhibitor and/or an NFkB in inhibitor have on S. aureus and an influenza virus.  None of the inhibitors tested achieve treatment of co-infection in a subject.  
	Guidance in the specification. The specification provides guidance towards using a MEK inhibitor, a p38 inhibitor and/or a NFkB inhibitor and additional anti-influenza and anti-bacterial components to treat co-infection of a subject by influenza virus and a bacteria, such as S. aureus.
	Amount of experimentation necessary.  Additional research is required in order to determine how effective administering a MEK inhibitor, a p38 inhibitor and/or a NFkB inhibitor, such as CI-1040; PH797804 and LASAG, respectively, to a subject would be at treating a co-infection by influenza virus and S. aureus. Furthermore, even when additional inhibitors or antibiotics are administered, the achievement of treating the co-infection requires additional research.


Response to arguments:
Applicant’s arguments have been considered in full, however, they are not persuasive.
	Presently, the bacterium under examination is Staphylococcaceae and the MEK inhibitor is CI-1040.  Therefore, this rejection written to address whether treating a respiratory co-infection by a Staphylococcaceae bacterium and an influenza virus with either the MEK inhibitor CI-1040 or with CI-1040 in combination with a p38 inhibitor and a NFkb inhibitor are enabled.  On page 42 of the specification, applicants summarize the in vitro affect that CI-1040 have against S. aureus and influenza A infection, and both virus replication and bacterial growth appeared to be inhibited.  In example 3, applicants reported the use of NFkB inhibitor LG-ASA to treat mice co-infected with influenza A and S. aureus, which resulted in enhanced survival and reduced body weight loss.  
	While applicants have shown that the use of specific inhibitors can result in some therapeutic benefit to mice and cells co-infected with influenza and S. aureus, no additional examples are presented to address if another bacteria co-infects with influenza via the respiratory tract by using any MEK inhibitor and any p38 or NFkB inhibitor.  The Examiner cited The Centers for Disease and Prevention (CDC.gov) provides guidance and Gudiol et al. to establish that treatment options recognized after applicant’s filing date (i.e., post filing art) do not include those presently claimed.  Moreover, if applicants are presenting unexpected results, based on the working examples presented and summarized in the response dated 11/27/2020, these results are not commensurate in scope with the breadth of the claimed invention since the claim at a 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648